Citation Nr: 1123302	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a monetary allowance under the provisions of 38 U.S.C.A. Chapter 18 as a child born with birth defects.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.  He died in March 2007.  The appellant is seeking benefits as the Veteran's surviving child.  

This matter comes before the Board of Veterans' Appeals (Board) from determinations issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado in September and December 2008.  The Board notes that all spina bifida claims are processed at the RO in Denver, Colorado, and that the claims files are in the jurisdiction of the RO in San Diego, California.

The issue of entitlement to non-service-connected death pension under the provisions of 38 C.F.R. § 3.3(a) and (b) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2008 Notice of Disagreement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant's father served in the Republic of Vietnam from August 1966 to September 1969.  

2.  The appellant's mother is not a Vietnam veteran.  

3.  The appellant does not have spina bifida or any other disability resulting therefrom.  


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. Chapter 18 for spina bifida or other birth defect as the child of a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1805, 1821 (West 2002); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from a VA Form 21-0304, Application for Benefits for Certain Children with Disabilities Born of Vietnam and Korea Service Veterans, submitted by the appellant in August and September 2008.  

At the outset, the Board notes that the evidentiary record does not contain complete copies of the statements of the case issued in this appeal.  The Board finds no prejudice to the appellant in proceeding to evaluate the merits of the claim, however, because the record contains sufficient evidence to show that the RO continued to deny the Veteran's claim because of insufficient evidence to warrant entitlement to benefits under Chapter 18.  Moreover, as discussed below, the appellant is seeking entitlement to a benefit that cannot be substantiated as a matter of law.  Therefore, there is no prejudice to the appellant and the Board will proceed to evaluate the merits of his claim.  

As noted, the appellant has submitted a formal claim seeking entitlement to benefits under the provisions of Chapter 18 for a child born with birth defects.  See September 2008 VA Form 21-0304.  

Chapter 18 of title 38, United States Code, authorizes health care, vocational training and rehabilitation, and a monetary allowance for individuals who are the natural children of Vietnam veterans and who suffer from spina bifida.  The term "spina bifida" is generally considered to encompass three main conditions: spina bifida occulta; meningocele; and myelomeningocele.  See VAOPGCPREC 5-99.  Chapter 18 applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta.  See 38 C.F.R. § 3.814(c)(3).

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.

Within the meaning of this law, the term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

Pursuant to 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, benefits are payable only for an individual who has been determined to be suffering from spina bifida and who is the biological child of a Vietnam veteran.  In this case, the evidence of record clearly shows that the appellant is the biological child of a Veteran who served in the Republic of Vietnam from August 1966 to September 1969.  

However, in order to warrant entitlement to benefits under 38 U.S.C.A. § 1805, it must be shown that the appellant has been diagnosed with any type of spina bifida other than spina bifida occulta.  In this case, however, there is no competent evidence of record which reflects that the appellant has been diagnosed with spina bifida.  See private medical records dated from 2007 to 2009.  In fact, the appellant has specifically stated that he does not have spina bifida.  See October 2009 VA Form 9.  

Instead, the appellant has asserted that, because of his father's presumed herbicide exposure, he currently suffers from multiple disabilities for which service connection should be granted.  The appellant has argued that he currently suffers from several disabilities that are consistent with herbicide exposure, including type II diabetes mellitus, asthma, allergies, a benign growth behind his ear, a skin disorder consistent with chloracne, bradycardia, tachycardia, eye pterygium/pustules, light sensitivity, hepatitis C, intestinal tract infection, thigh tumor, and an enlarged spleen and liver.  See September 2008 VA Form 21-0304; Appellant statements dated April 2009 and November 2010; see also statement from the appellant's mother dated April 2009.  He has asserted that, because his current disabilities are consistent with herbicide exposure and are the same medical problems that his father experienced, he believes that he inherited these disabilities from his father and they should be considered genetic birth defects for which service connection should be granted.  See Appellant statements dated April 2009.  

The appellant is essentially arguing that, because his father was exposed to herbicides and that he (the appellant) currently suffers from disabilities that he believes are associated with herbicide exposure, he is entitled to service-connected benefits as if he is equivalent to a veteran.  

In evaluating this claim, the Board notes that the statutes and regulations governing entitlement to VA benefits do not provide entitlement to compensation to or for a surviving child based upon disabilities presumed to be related to herbicide exposure.  In this regard, the Board notes that, while the law provides a presumption of service connection for certain disabilities manifested by Vietnam veterans within an applicable time period, that presumption is not available for children of Vietnam veterans.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, the laws and regulations do not provide entitlement to compensation to a surviving child who attempts to establish a nexus between the Veteran's military service and disabilities manifested by the surviving child.  

Instead, as noted, VA shall pay a monthly allowance to or for a child of a Vietnam veteran who has spina bifida and other birth defects.  However, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  Indeed, monthly allowances may be awarded on the basis of other birth defects only if the Vietnam veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1805(a), 1812, 1815 (West 2002); 38 C.F.R. §§ 3.814(a), 3.815 (2010).  

In this case, the preponderance of the evidence is against a finding that the appellant currently has spina bifida and there is no indication or allegation that the appellant's mother is a Vietnam veteran.  Therefore, the Board finds there is no legal basis on which the appellant's claim may be based and entitlement to benefits under Chapter 18 as a child born with birth defects is not warranted.  See 38 U.S.C.A. §§ 1805, 1821; 38 C.F.R. § 3.814.  Accordingly, because the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

However, where, as in this case, the facts are not in dispute and interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)








(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 18 for spina bifida as the child of a specified veteran is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


